Name: Commission Implementing Decision (EU) 2017/800 of 8 May 2017 amending Decision 2009/821/EC as regards the lists of border inspection posts and veterinary units in Traces (notified under document C(2017) 2899) (Text with EEA relevance. )
 Type: Decision_IMPL
 Subject Matter: economic geography;  tariff policy;  agricultural policy;  European Union law;  trade
 Date Published: 2017-05-11

 11.5.2017 EN Official Journal of the European Union L 120/22 COMMISSION IMPLEMENTING DECISION (EU) 2017/800 of 8 May 2017 amending Decision 2009/821/EC as regards the lists of border inspection posts and veterinary units in Traces (notified under document C(2017) 2899) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), and in particular Article 20(1) and (3) thereof, Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organisation of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (2), and in particular the second sentence of the second subparagraph of Article 6(4) and Article 6(5) thereof, Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries (3), and in particular Article 6(2) thereof, Whereas: (1) Commission Decision 2009/821/EC (4) lays down a list of border inspection posts approved in accordance with Directives 91/496/EEC and 97/78/EC. That list is set out in Annex I to that Decision. (2) Following communication from Spain, the category other animals for the border inspection post at the airport of Alicante should be restricted to the animals of small size. Therefore, footnote (10) should be added to the category O for that border inspection post in Annex I to Decision 2009/821/EC. (3) Following communication from France, the approval for the border inspection post at the airport of Lyon-Saint ExupÃ ©ry should be extended to registered equidae. Therefore, the entry for that border inspection post should be amended in Annex I to Decision 2009/821/EC. (4) The Netherlands communicated that an inspection centre at the border inspection post at the port of Amsterdam should be deleted and that an inspection centre at the border inspection post at the port of Rotterdam moved to a new location. Therefore, the entries for those border inspection posts as set out in Annex I to Decision 2009/821/EC should be amended accordingly. (5) Annex II to Decision 2009/821/EC lays down the list of central, regional and local units in the integrated computerised veterinary system (Traces). (6) Following communication from Ireland, Italy and Austria, changes should be brought to the list of local units in Traces for those countries set out in Annex II to Decision 2009/821/EC. (7) Decision 2009/821/EC should therefore be amended accordingly. (8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Annexes I and II to Decision 2009/821/EC are amended in accordance with the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 8 May 2017. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 224, 18.8.1990, p. 29. (2) OJ L 268, 24.9.1991, p. 56. (3) OJ L 24, 30.1.1998, p. 9. (4) Commission Decision 2009/821/EC of 28 September 2009 drawing up a list of approved border inspection posts, laying down certain rules on the inspections carried out by Commission veterinary experts and laying down the veterinary units in TRACES (OJ L 296, 12.11.2009, p. 1). ANNEX Annexes I and II to Decision 2009/821/EC are amended as follows: (1) Annex I is amended as follows: (a) in the part concerning Spain, the entry for the airport at Alicante is replaced by the following: Alicante ES ALC 4 A HC(2), NHC(2) O(10) (b) in the part concerning France, the entry for the airport at Lyon-Saint ExupÃ ©ry is replaced by the following: Lyon- Saint ExupÃ ©ry FR LIO 4 A HC-T(1), HC-NT, NHC E (c) the part concerning the Netherlands is amended as follows: (i) the entry for the port at Amsterdam is replaced by the following: Amsterdam NL AMS 1 P Cornelis Vrolijk HC-T(FR)(2)(3) Daalimpex, Velsen HC-T PCA HC(2), NHC(2) Kloosterboer Ijmuiden HC-T(FR) Blankendaal Coldstores, Velsen HC-T(FR)(2) (ii) the entry for the port at Rotterdam is replaced by the following: Rotterdam NL RTM 1 P Eurofrigo Karimatastraat HC, NHC-T(FR), NHC-NT Eurofrigo, Abel Tasmanstraat HC Frigocare Rotterdam B.V. HC(2) Agro Merchants Maasvlakte B.V. HC(2), NHC(2) Kloosterboer Delta Terminal HC(2) Maastank B.V. NHC-NT(6) (2) Annex II is amended as follows: (a) in the part concerning Ireland, the entries for the local units IE00400 CORK CITY and IE10400 CLONAKILTY are replaced by the following: IE00400 CORK (b) the part concerning Italy is amended as follows: (i) the entries for the regional unit IT00020 SARDEGNA are replaced by the following: IT00020 SARDEGNA IT00120 AZIENDA PER LA TUTELA DELLA SALUTE (ii) the entries for the regional unit IT00005 VENETO are replaced by the following: IT00005 VENETO IT00105 AZIENDA ULSS N. 1 DOLOMITI IT00305 AZIENDA ULSS N. 7 PEDEMONTANA IT00605 AZIENDA ULSS N. 8 BERICA IT00905 AZIENDA ULSS N. 2 MARCA TREVIGIANA IT01005 AZIENDA ULSS N. 4 VENETO ORIENTALE IT01205 AZIENDA ULSS N. 3 SERENISSIMA IT01605 AZIENDA ULSS N. 6 EUGANEA IT01805 AZIENDA ULSS N. 5 POLESANA IT02005 AZIENDA ULSS N. 9 SCALIGERA (c) in the part concerning Austria, the entry for the local unit AT00324 Wien Umgebung is deleted.